PER CURIAM:
Martell Whitaker appeals the district court’s order denying his motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Whitaker, No. 0:98-cr-01016-MBS-l (D.S.C. filed July 21, 2008; entered July 22, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.